UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 14, 2017 Independence Realty Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 001-36041 26-4567130 (State or other jurisdiction ofincorporation or organization) (Commission File Number) (I.R.S. EmployerIdentification Number) Two Liberty Place 50 S. 16th Street, Suite 3575 Philadelphia, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(267) 270-4800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☐If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On July 20, 2017, Independence Realty Trust, Inc. (“IRT”) announced that it has been approved to list its common stock, par value $0.01 per share (the “Common Stock”), on the New York Stock Exchange (the “NYSE”) under its current symbol “IRT”.IRT expects that its Common Stock will begin trading on the NYSE on July 31, 2017.IRT’s Board of Directors approved the transfer to the NYSE on July 14, 2017. IRT informed the NYSE MKT that it (i) intends to transfer its listing to the NYSE and (ii) plans to continue to trade on the NYSE MKT until the transfer is complete. A copy of the press release announcing the anticipated transfer to the NYSE is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated July 20, 2017 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 20, 2017 Independence Realty Trust, Inc. By: /s/ James J. Sebra Name: James J. Sebra
